Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a method of controlling one or more animated figures by receiving first identification information for a first animated figure and generating a first control signal with a first motion pattern to control the first animated figure, receiving second identification information for a second animated figure and generating a second control signal with a second motion pattern to control the second animated figure, receiving the first and second control signals at a control surface and generating using control nodes of the control surface a first magnetic field based on the first control signal and a second magnetic field based on the second control signal, wherein the magnetic fields are configured to cause at least one of the animated figures on the control surface to be actuated from a first configuration to a second configuration.
The prior art also failed to disclose an animated figure control system having an animated figure with one or more magnets disposed in or on the animated figure, a control surface with a plurality of individually addressable control nodes configured to generate a magnetic field in response to a control signal and an animation controller that is configured to record signals from one or more of the control nodes to associate a motion pattern for the animated figure, receive instructions to activate the motion pattern and generate the control signal which is configured to cause a first subset of the control nodes to generate a first magnetic field and cause a second subset of the control nodes to generate a second magnetic field such that the first and second magnetic fields interact with the one or more magnets of the animated figure to cause the animated figure to move according to the motion pattern.  
The prior art also failed to disclose a method of controlling an animated figure by detecting a position of an animated figure having one or more magnets disposed in or on the figure on a control surface, controlling a first subset of electromagnetic control nodes of the control surface to generate a magnetic field based at least in part on the position, detecting an updated position of the animated figure after controlling the first subset of control nodes, determining that the updated position is not part of a motion pattern of the animated figure and controlling one or more of the control nodes until the animated figure achieves a predetermined position in the motion pattern and resuming the motion pattern after the animated figure achieves the predetermined position by controlling a second subset of control nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711